f68 J.M. Johnson, J.
(concurring) — I concur with the majority that attorney Longacre’s conduct merits a 60-day suspension. This conclusion is largely predicated on Longacre’s own explanation to Judge William Howard of his conduct, leading that judge to order a new trial based on a finding of ineffective representation of counsel.
¶69 I largely agree with the dissent in its general analysis of aggravating or mitigating circumstances. The court need not rely on such factors today since a 60-day suspension is clearly warranted.